UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4560



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRANDON CAINE DELAMAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-8)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Robert M. Hamilton, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Robert M. Hamilton,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brandon Caine Delamar appeals his conviction and sentence for

one count of bank robbery in violation of 18 U.S.C. § 2113(a)

(2000).    Delamar was sentenced to 160 months’ imprisonment, less

than the statutory maximum term of imprisonment authorized by

statute.   On appeal, Delamar contends the district court imposed a

sentence in violation of the rule announced in Apprendi v. New

Jersey, 530 U.S. 466 (2000), by finding he was a career offender

based upon prior convictions not alleged in the indictment.             This

claim is without merit.    “[F]actual determinations that increase a

defendant’s   sentence    under   the   sentencing   guidelines    do    not

implicate Apprendi and may be made by the sentencing judge as long

as the sentence imposed is less than the maximum permitted by

statute for the offense for which the defendant was convicted.”

United States v. Obi, 239 F.3d 662, 667 (4th Cir.), cert. denied,

122 S. Ct. 86 (2001).

     Accordingly, we affirm the conviction and sentence.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2